Citation Nr: 1812781	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis, L4 to S1 ("lumbar arthritis disability").


REPRESENTATION

Veteran represented by:	Robert L. Rolnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960 and from July 1960 to October 1966.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran timely appealed the July 2008 rating decision.  In April 2013 the Board granted the petition to reopen the claim and granted service connection.  In accordance with this Board decision, the RO granted service connection and assigned a 10 percent disability rating in an April 2013 rating decision.  The Veteran then filed a notice of disagreement and subsequently a Form VA-9.  

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the appeal can be decided. 

During the October 2017 hearing the Veteran testified that as a result of his disability he is unable to stand or bend for periods of time, which prevents him from being able to grocery shop or wash dishes.  He described taking twice as long to shave as he has to stop and sit down.  He stated that he uses a cane and walker daily, taking aspirin twice a day to deal with the pain.  He testified that his symptoms have worsened over the years.

The last VA examination to assess the Veteran's lumbar arthritis disability was in October 2015.  The VA examiner stated that the Veteran's diagnosis of degenerative changes in relation to his lumbar arthritis disability has changed and has progressed to include IVDS.  The examination report indicates that the Veteran has IVDS of the thoracolumbar spine, but indicates that he has not had any episodes that required physician treatment in the last 12 months.  Given the recent IVDS diagnosis and hearing testimony about how much his lumbar arthritis disability impacts his life to include the pain he experiences, the Board finds that a new examination is required in order to assess the current level of severity.  

In addition, the United States Court of Appeals for Veterans' Claims (Court) issued two decisions that directly impact this claim as it mandates specific requirements in VA examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for lumbar arthritis disability.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar arthritis disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for this disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any other functional impairment or deformity of the service-connected lumbar arthritis disability, including whether the Veteran has experienced periods of incapacitating episodes as defined in the rating schedule.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After completing the requested actions and any additional development warranted, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





